DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 53 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 53 recites the broad recitation the wavelength range of about 400-900 nm, and the claim also recites preferably 400-700 nm which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4-9, 14, 18, 27, 31, 35, 36, 38-40, 43, and 50-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oizumi et al. (US 2012/0305079) in view of Shimada et al. (US 2013/0161064) and Yates et al. (US 3,766,065).
Regarding claim 1, Oizumi discloses a multilayer coating (weather resistant layer 11 and encapsulation layer 12; see Figure 1) for a substrate (power generation element 13) having flame retardant capability (it is disclosed the encapsulation layer 12 comprises flame retardant material; [0067]), the multilayer coating comprising two or more carrier or polymer layers (as set forth above), 
wherein at least one carrier or polymer layer of the two or more carrier or polymer layers comprises at least one halogenated material (the weather resistant layer 11 can be selected from ETFE, PVF, and ETFE; [0075]) and at least one other carrier or polymer layer of the two or more carrier or polymer layers (encapsulation layer 12) comprises at least one synergist (it is disclosed flame-retardant material is added to encapsulation layer 12; [0067]), and 


While Oizumi does not expressly disclose the coating transmits at least about 60% of incident radiation in the wavelength range from about 400 to 900nm or 400 to 700nm, the reference discloses the weather resistant layer has a solar transmittance no less than 85% ([0072]) and the encapsulation layer can be selected from EVA having a thickness of at least 30 microns ([0062]), such that the instant specification discloses the multilayer coating to comprise a fluoropolymer such as ETFE and PVF ([0289]) having a thickness of 5 microns to 10 mm ([0300]) and a thermoplastic layer such as EVA ([0293] and [0295]) having a thickness of 5 microns to 10 mm ([0301]).  Therefore, as the multilayer coating of Oizumi is substantially the same as the multilayer coating recited in claim 1, it will, inherently, display the recited property of transmitting at least about 60% of incident radiation in the wavelength range of about 400-900nm or 400-700nm.

While Oizumi discloses the flame retardant material can be an inorganic flame retardant material such as antimony compounds ([0067]), Oizumi does not expressly disclose the synergist is in the form of particles, wherein the particles have an average particle size from about 1 to 300 nm.
Shimada discloses it is well known in the art before the effective filing date of the claimed invention to use antimony trioxide as a flame retardant, where antimony trioxide is produced as a mineral having an average particle size of preferably 1 micron or less for a 
Yates discloses it is well known in the art before the effective filing date of the claimed invention to use antimony oxide having an average particle diameter in the range of 2 to 50 millimicrons (also known as nanometers) as a flame retardant dispersion (C1/L11-15) in a size that provides a stable dispersion of the particles and is below the light scattering size (C2/L22-L40).
As Oizumi is not limited to any specific examples of the average particle size for the synergist made of an inorganic material such as antimony oxide as a flame-retardant agent and as antimony oxide flame retardants in the form of particles having an average particle size less than 1 micron such as in the range of 2 to 50 nm was well known in the art before the effective filing date of the claimed invention, as evidenced by Shimada and Yates above, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to have selected any suitable average particle size for the antimony oxide flame retardant, including an average particle size less than 1 micron such as in the range of 2 to 50 nm in the device of Oizumi.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result, and the selection would allow for a homogenous dispersion of the flame retardant within the polymer for maximum effectiveness of the flame retardant, as set forth above.
Regarding claim 2, modified Oizumi discloses all the claim limitations as set forth above and further discloses the at least one carrier or polymer layer comprising the at least one 
wherein the at least one carrier or polymer layer comprising the at least one halogenated material has a higher melting point than the at least one other carrier or polymer layer comprising the at least one synergist (melting point of ETFE is 490 oF whereas melting point of EVA is 130 to 200 oF; see info from Makeitfrom.com).
Regarding claim 4, modified Oizumi discloses all the claim limitations as set forth above, and further discloses the substrate is a photovoltaic module or cell, and wherein the multilayer coating is adhered to a photo-receptive side of the photovoltaic module or cell (abstract; see Figure 1).
Regarding claims 5 and 6, modified Oizumi discloses all the claim limitations as set forth above and further discloses the halogenated material is a halogenated polymer and the halogenated polymer comprises a fluoropolymer or a chlorofluoropolymer, or a combination thereof (as set forth above).
Regarding claim 7, modified Oizumi discloses all the claim limitations as set forth above and further discloses the synergist is inorganic (as set forth above).
Regarding claims 8-9, modified Oizumi discloses all the claim limitations as set forth above and further discloses the synergist comprises an antimony compound such as an oxide of antimony (as set forth above).
claim 14, modified Oizumi discloses all the claim limitations as set forth above and further discloses the at least one halogenated material comprises a halogenated polymer (it is disclosed above the at least one halogenated material can be selected from ETFE and PVF),
	wherein the at least one carrier or polymer layer comprising the at least one halogenated material is devoid of an antimony compound or oxide of antimony (Oizumi has only disclosed the encapsulation layer to include antimony oxide, as set forth above),
	wherein the at least one carrier or polymer layer comprising the at least one halogenated material is of a layer thickness substantially less than a layer thickness of the at least one other carrier or polymer layer (it is disclosed the ETFE film can be 100 microns thick and the EVA film to be 300 microns thick; [0099]), and 
wherein the at least one synergist comprises an antimony compound or oxide of antimony (as set forth above).
Regarding claim 18, modified Oizumi discloses all the claim limitations as set forth above and further discloses the at least one carrier or polymer layer comprising the at least one halogenated material is a first layer and the at least one other carrier or polymer layer comprising the at least one synergist is a second layer (as set forth above), and 
wherein the first layer is a top layer and the second layer is disposed beneath the top layer (see Figure 1).
Regarding claim 27, modified Oizumi discloses all the claim limitations as set forth above and further discloses one of the carrier or polymer layers is a bottom layer provided to attach the other carrier or polymer layer(s) of the multilayer coating to the substrate (see Figure 1).

Regarding claim 31, modified Oizumi discloses all the claim limitations as set forth above and further discloses the multilayer coating is laminated to or upon the substrate ([0009]; see Figure 1).
Regarding claim 35, modified Oizumi discloses all the claim limitations as set forth above and further discloses one or more additional polymer layers are provided intermediate to the first layer and the second layer to attach the first layer to the second layer (it is disclosed the encapsulation layer and the weather resistant layer can both be multiple layers ([0068] and [0076]), where the additional layers would be intermediate to the first and second layers); 
and/or wherein one or more additional polymer layers are provided intermediate to the second layer and the substrate to attach the second layer to the substrate.
Regarding claim 36, modified Oizumi discloses all the claim limitations as set forth above and further discloses one or more additional polymer layers that provide a physical and/or chemical barrier to reaction between the synergist and the substrate provided intermediate to the at least one other carrier or polymer layer and the substrate (the encapsulation layer 12 can have multiple layers ([0068]) and the additional layers between the at least one other carrier or polymer layer and the substrate would provide a physical barrier between the two).
claim 38, modified Oizumi discloses all the claim limitations as set forth above and further discloses wherein the first layer comprises a first polymer top layer comprising the at least one halogenated material (as set forth above), 
wherein the second layer comprises a second polymer synergist layer comprising the at least one synergist (as set forth above).
Regarding claim 39, Oizumi discloses a substrate (power generation element 13) coated with a multilayer coating (weather resistant layer 11 and encapsulation layer 12; see Figure 1) having flame retardant capability (it is disclosed the encapsulation layer 12 comprises flame retardant material; [0067]), the multilayer coating comprising two or more carrier or polymer layers (as set forth above), 
wherein at least one carrier or polymer layer of the two or more carrier or polymer layers comprises at least one halogenated material (the weather resistant layer 11 can be selected from ETFE, PVF, and ETFE; [0075]) and at least one other carrier or polymer layer of the two or more carrier or polymer layers (encapsulation layer 12) comprises at least one synergist (it is disclosed flame-retardant material is added to encapsulation layer 12; [0067]), and 
wherein the multilayer coating has a thickness of at least 25 microns (it is disclosed the encapsulation layer is at least 30 microns thick; [0010]).
While Oizumi does not expressly disclose the coating transmits at least about 60% of incident radiation in the wavelength range from about 400-900nm or 400-700nm, the reference discloses the weather resistant layer has a solar transmittance no less than 85% ([0072]) and the encapsulation layer can be selected from EVA having a thickness of at least 30 microns 

While Oizumi discloses the flame retardant material can be an inorganic flame retardant material such as antimony compounds ([0067]), Oizumi does not expressly disclose the synergist is in the form of particles, wherein the particles have an average particle size from about 1 to 300 nm.
Shimada discloses it is well known in the art before the effective filing date of the claimed invention to use antimony trioxide as a flame retardant, where antimony trioxide is produced as a mineral having an average particle size of preferably 1 micron or less for a desired interface strength between the antimony trioxide and the polymer it is distributed within ([0045]).
Yates discloses it is well known in the art before the effective filing date of the claimed invention to use antimony oxide having an average particle diameter in the range of 2 to 50 millimicrons (also known as nanometers) as a flame retardant dispersion (C1/L11-15) in a size that provides a stable dispersion of the particles and is below the light scattering size (C2/L22-L40).

Regarding claim 40, modified Oizumi discloses all the claim limitations as set forth above, and further discloses the substrate is a photovoltaic module or cell, optionally wherein the coating is adhered to a photo-receptive side or surface of the photovoltaic module or cell (abstract; see Figure 1).
Regarding claim 43, Oizumi discloses a method of manufacturing a coating (weather resistant layer 11 and encapsulation layer 12; see Figure 1) for a substrate (power generation element 13) having flame retardant capability (it is disclosed the encapsulation layer 12 comprises flame retardant material; [0067]), the method comprising the steps of:

providing at least one other polymer (weather resistant layer 11) comprising at least one halogenated material (it is disclosed the weather resistant layer 11 can be selected from ETFE, PVF, and ETFE; [0075]), and 
joining, laying upon each other or otherwise laminating together the at least one polymer and the at least one other polymer as separate layers of the coating ([0099]); 
wherein the coating has a thickness of at least 25 microns (it is disclosed the encapsulation layer is at least 30 microns thick; [0010]).
While Oizumi does not expressly disclose the coating transmits at least about 60% of incident radiation in the wavelength range from about 400-900nm or 400-700nm, the reference discloses the weather resistant layer has a solar transmittance no less than 85% ([0072]) and the encapsulation layer can be selected from EVA having a thickness of at least 30 microns ([0062]), such that the instant specification discloses the multilayer coating to comprise a fluoropolymer such as ETFE and PVF ([0289]) having a thickness of 5 microns to 10 mm ([0300]) and a thermoplastic layer such as EVA ([0293] and [0295]) having a thickness of 5 microns to 10 mm ([0301]).  Therefore, as the multilayer coating of Oizumi is substantially the same as the multilayer coating recited in claim 43, it will, inherently, display the recited property of transmitting at least about 60% of incident radiation in the wavelength range from about 400-900nm or 400-700nm.


Shimada discloses it is well known in the art before the effective filing date of the claimed invention to use antimony trioxide as a flame retardant, where antimony trioxide is produced as a mineral having an average particle size of preferably 1 micron or less for a desired interface strength between the antimony trioxide and the polymer it is distributed within ([0045]).
Yates discloses it is well known in the art before the effective filing date of the claimed invention to use antimony oxide having an average particle diameter in the range of 2 to 50 millimicrons (also known as nanometers) as a flame retardant dispersion (C1/L11-15) in a size that provides a stable dispersion of the particles and is below the light scattering size (C2/L22-L40).
As Oizumi is not limited to any specific examples of the average particle size for the synergist made of an inorganic material such as antimony oxide as a flame-retardant agent in the form of particles having an average particle size less than 1 micron such as in the range of 2 to 50 nm was well known in the art before the effective filing date of the claimed invention, as evidenced by Shimada and Yates above, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to have selected any suitable average particle size for the flame retardant, including an average particle size less 
Regarding claim 50, modified Oizumi discloses all the claim limitations as set forth above and further discloses the multilayer coating is a film, sheet, or laminate arrangement provided for application to the substrate (as set forth above).
Regarding claim 51, modified Oizumi discloses all the claim limitations as set forth above and further discloses the fluoropolymer or chlorofluoropolymer comprises ethylene tetrafluoroethylene, ethylene chlorotrifluoroethylene, polyvinylidinefluoride, polyvinylfluoride, fluorinated ethylene propylene, perfluoralkoxy, polychlorotrifluoroethylene, polyvinyl chloride, polyvinylidine chloride, tetrafluoroethylene- hexafluoropropylene-vinylidene fluoride terpolymer, fluoroethylene vinyl ether, copolymers and terpolymers of vinylidene fluoride with any of hexafluoropropylene, tetrafluoroethylene, chlorotrifluoroethylene, or any combination of any two or more thereof (as set forth above).
Regarding claim 52, modified Oizumi discloses all the claim limitations as set forth above. While the reference does not expressly disclose the average particle size is from about 5 to 300 nm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 53, modified Oizumi discloses all the claim limitations as set forth above.
While modified Oizumi does not expressly disclose the coating transmits at least about 70, 80, or 85 % of the total incident radiation in the wavelength range from about 400 to 900nm, preferably 400 to 700nm, the reference discloses the weather resistant layer has a solar transmittance no less than 85% ([0072]) and the encapsulation layer can be selected from EVA having a thickness of at least 30 microns ([0062]), such that the instant specification discloses the multilayer coating to comprise a fluoropolymer such as ETFE and PVF ([0289]) having a thickness of 5 microns to 10 mm ([0300]) and a thermoplastic layer such as EVA ([0293] and [0295]) having a thickness of 5 microns to 10 mm ([0301]).  Therefore, as the multilayer coating of modified Oizumi is substantially the same as the multilayer coating recited in claim 1, it will, inherently, display the recited property of transmitting at least about 70, 80, or 85 % of the total incident radiation in the wavelength range of about 400-900nm, preferably 400-700nm.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oizumi et al. (US 2012/0305079) in view of Shimada et al. (US 2013/0161064) and Yates et al. (US 3,766,065), as applied to claim 1 above, and further in view of Teixeira Pires et al. (US 2007/0149659).
Regarding claim 10, modified Oizumi discloses all the claim limitations as set forth above, but the reference does not expressly disclose the synergist is present in an amount from about 0.1 % to about 30% by weight of the at least one other carrier or polymer layer.

As modified Oizumi is not limited to any specific examples of the % by weight of the amount of the synergist to be included in the at least one other carrier or polymer layer and as the amount of less than 30% by weight and preferably less than 25% by weight was well known in the art before the effective filing date of the claimed invention, as evidenced by Teixeira Pires above, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to have selected any suitable amount by weight for the flame retardant, including a weight between 1 and 25 weight % in the device of modified Oizumi.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result, and the selection would allow for a homogenous dispersion of the flame retardant within the polymer for maximum effectiveness of the flame retardant, as set forth above.
Response to Arguments
Applicant's arguments filed 8/23/21 have been fully considered but they are not persuasive. 
Applicant argues that Oizumi does not inherently display the transmittance characteristics recited in the claims because Oizumi does not teach the use of a synergist in the encapsulant layer and merely describes the encapsulation layer can be made of a material to 
However, Oizumi explicitly states the flame-retardant material is added to the encapsulation element for a solar cell in paragraph [0067]. Additionally, it is noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Further, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See MPEP § 2123.
Also, it is noted that Oizumi also discloses the flame retardant material added to be an inorganic material such as antimony oxide in paragraph [0067], where the instant specification has claimed and described a synergist such as organic halogenated, organic non-halogenated, inorganic flame retardants, physical diluents and other additives used to flame retard polymers in paragraphs [0007]-[0008], where the synergist is an inorganic metal compound comprising an antimony oxide compound in the oxidation state of +5 or +3 in paragraphs [0027]-[0038], such that it appears the synergist as claimed is describing a flame retardant material. It is unclear the difference between the claimed synergist and the flame retardant material of Oizumi, and applicant has not provided any arguments nor evidence to show any differences. Therefore, as set forth in the Office Action above, as the multilayer coating of Oizumi is substantially the same as the multilayer coating recited in claim 1, it will, inherently, display the recited property.

Applicant further argues there is no motivation to prepare a multilayer coating having the solar transmittal characteristics or a synergist in the form of particles as recited because Oizumi does not disclose the synergist in the form of particles having an average particle size from about 1 to 300 nm and that the disclosure of antimony oxide or antimony trioxide particles of a particular size by Shimada and Chay does not mean the use of such particles is well known in the art to which the coatings recited in the claims pertains nor would it have been obvious. 
However, it is important to note that the combination of references is Oizumi in view of Shimada in view of Yates and not Chay. It is unclear which reference is Chay as referred to by applicant. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 
In response to applicant's argument that Shimada and Chay are nonanalogous arts, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Shimada and Chay are in the field of applicant’s endeavor, namely, an antimony oxide flame retardant dispersed within a polymeric layer, as set forth in the Office Action.
Applicant further argues that the Office appears to have overlooked claim 27 further requires a peel strength of at least about 300 N/m or at least about 500 N/m in claim 27. However, it is noted that claim 27 does not require the peel strength at all as it has been recited in the alternative form, and that option c) was addressed by the rejection. It is noted that claim 27 also has option b) that applicant did not argue the rejection did not address, which by the same logic, would be a limitation that applicant believes should be addressed by the Office.
so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant has not demonstrated the fact additional layers between the synergist and the substrate providing a physical barrier is knowledge gleaned only from applicant’s disclosure and that it would not be knowledge within the level of ordinary skill in the art at the time the claimed invention was made. Therefore, the argument was not found to be persuasive.
In response to applicant's argument that Teixeira Pires is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Teixeira Pires is in the field of .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721